DETAILED ACTION

1.	The present application is being examined under the pre-AIA  first to invent provisions. 

2.  	   Claims 76-82, 84 and 86-96 are pending upon entry of amendment filed on 11/29/21.

3.	Upon approval of the terminal disclaimer filed on 11/29/21, the double patenting rejection (see sections 8-9) of the office action mailed on 5/28/21 has been withdrawn.

4.	The following rejection remains.  Note the claim numbers reflect the current amendment filed on 11/29/21.

5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).


6.	Claims 76-82, 84 and 86-96 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Pub. 2004/0197324 (IDS reference, of record) in view of U.S. Pub. 2003/0228306 (IDS reference, of record) and U.S. Pub. 2003/0138417 (IDS reference, of record) for the reasons set forth in the office action mailed on 11/29/21.

The ‘324 publication teaches stable antibody formulations comprising a salt and/or buffer at 

In addition, the '324 publication teaches the use of buffer 20mM histidine at pH 6, 200mM arginine and 0.02% of polysorbate 20 ([0279-282]) and the buffer includes citrate, phosphate or succinate of sodium salt ([0214]) and addition stabilizer or tonicifier such as sucrose, mannitol or combinations thereof ([0216-217]).  Claim 84 reciting the salt being sodium chloride, sodium lactate or gluconate are included in this rejection as the pharmaceutically acceptable acid and base include such ([0067-0072]).  Further, the '324 publication teaches various target proteins include monoclonal antibody, humanized, polyclonal antibody and the proteins include various enzymes and growth factors ([0030-0031, 0044-0050]).  Examples 3-4 discloses 20mM of sodium succinate.

The ‘324 publication teaches various routes of administrations and the articles of manufacture are prepared accordingly.  The formulations are packaged in syringes, injection device, auto-injector and filters in solution or lyophilized forms ([261-271]). 

Moreover, the ‘324 publication teaches addition of 1-20mM of buffer, lyoprotectants varying 10-400mM of sugars and surfactants of 0.005-0.01-5% ([198-204], table 1).  

The disclosure of the ‘324 publication differs from the instant claimed invention in that it does not teach the use of about less than 100mM of (sodium) salt as in claim 76 and PRO140 antibody as in claim 83 of the instant application, respectively.  

The ‘306 publication teaches CCR5 antibody and PRO140 and the antibody is suitable in treatment of various HIV related diseases (p. 5-8).

The ‘417 publication teaches addition of 75-150mM of NaCl for tonicity modifier that improves antibody stability by protecting protein deamination ([0052-0055]).  Example 7 discloses about 

The claimed range of less than about 100mM is within the prior art range.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  MPEP 2144.05

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use stabilizing antibody formulations taught by the ‘324 publication and '417 publication for the therapeutic antibody taught by the ‘306 publication.   

One of ordinary skill in the art would have been motivated to do so because the formulations taught by the '324 publication is suitable for various antibodies ([0030-0032]) and the antibody of the ‘306 publication would be benefited for improving stabilization of storage as well as lowering viscosity.  

From the teachings of references, it would have been obvious to one of ordinary skill in the art to combine the teachings of the references and there would have been a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time of invention was made, as evidenced by references, especially in the absence of evidence to the contrary.

Applicant’s response filed on 11/29/21 has been fully considered but they were not persuasive.
Applicant has asserted that the combination of the references does not account for the features of the claimed invention and the combination of the references does not result in the claimed invention.  Applicant has asserted that the ‘324 publication fails to disclose low viscosity or osmolality and the teachings of the ‘417 publication requires higher salt concentration than that is claimed.  In addition, Applicant has asserted that the currently amended claims require 

However, the ‘324 publication provides basis for low salt combinations in claim 1 having protein or antibody 100-260mg/ml, arginine-HCl of 50-200mM, histidine at 10-100mM, polysorbate at 0.01-0.1% at pH 5.5-7, kinematic viscosity of about 50cs or less and osmolality from 200-450 mOsm/kg. Using the lower end of the disclosed concentrations of the excipients and NaCl from the ‘417 publication, the combination of the references results in about 110-120 mM of tonicifier.  Especially in lack of specific tonicifier combination and concentration, the ‘324 publication discloses 10-100mM of histidine and 75mM of NaCl from the ‘417 publication. Note that though Arginine-HCl is added in '324 publication to reduce aggregates such as a stabilizer.
Further, Applicant has asserted that the arginine in the ‘324 publication is an essential part and it is not impermissible to modify, reconstruct or redesign the elements.  
Even though Arginine-HCl is an important element in the ‘324 publication and it is not required in the claimed invention, the currently amended claims does not exclude arginine-HCl in claim 1.  The tonicifier combination in claim 1 allows any sodium salt and buffer and the composition allows any other excipients, note the term comprising.  If Applicant intends to limit tonicifier to NaCl and a specific buffer with the concentration of 110-120mM, it is advised to recite such limitations.  As the currently amended claims are inclusive of any other excipients or does not limit specific buffer to histidine, the presence of arginine is allowable and does not affect the total buffer concentration and NaCl. Therefore, the combination of references remains obvious and the rejection is maintained.
7.	The following new ground of rejection is necessitated by Applicant’s amendment filed on 11/29/21.

8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

9.	Claims 76-82, 84 and 86-96 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The currently amended claims recites “protein consisting of PRO140” in claim 76 and the use of the term “comprising” in claims 81 and 82.  Claims cannot be broadened in dependent claims.  Further, PRO140 by definition, binds human monoclonal antibody binds CCR5 (see p. 11 of the instant specification). Appropriate correction is required.

10.	No claims are allowable.

11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Yunsoo Kim
Patent Examiner
Technology Center 1600
January 13, 2022

/YUNSOO KIM/Primary Examiner, Art Unit 1644